Name: COMMISSION REGULATION (EC) No 1541/97 of 31 July 1997 altering the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  trade policy
 Date Published: nan

 No L 206/38 [ EN I Official Journal of the European Communities 1 . 8 . 97 COMMISSION REGULATION (EC) No 1541/97 of 31 July 1997 altering the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EC) No 151 6/96 (2), and in particular Article 8 (3) thereof, Whereas the rates of the refunds applicable from 23 May 1997 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by Commission Regulation (EC) No 914/97 (3); Whereas it follows from applying the rules and criteria contained in Regulation (EC) No 914/97 to the informa ­ tion at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 The rates of refund fixed by Regulation (EC) No 914/97 are hereby altered as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 August 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1997. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 49 . (2) OJ No L 189, 30 . 7. 1996, p . 99 . 0 OJ No L 131 , 23 . 5 . 1997, p . 17 . 1 . 8 . 97 1 EN I Official Journal of the European Communities No L 206/39 ANNEX to the Commission Regulation of 31 July 1997 altering the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty (ECU/ 100 kg) CN code Description Destination C ) Rate of refund 0407 00 Birds ' eggs, in shell , fresh , preserved or cooked:  Of poultry: 0407 00 30   Other: a) On exportation of ovalbumin of CN codes 3502 11 90 and 3502 19 90 02 03 04 14,00 17,00 7,50 b) On exportation of other goods 01 7,50 0408 Birds ' eggs , not in shell and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter: - Egg yolks : 0408 1 1   Dried: ex 0408 1 1 80    Suitable for human consumption : not sweetened 01 50,00 0408 19   Other:    Suitable for human consumption : ex 0408 19 81     Liquid: not sweetened 01 23,00 ex 0408 19 89     Frozen : not sweetened  Other: 01 23,00 0408 91   Dried: ex 0408 91 80    Suitable for human consumption : not sweetened 01 39,00 0408 99   Other: ex 0408 99 80    Suitable for human consumption : not sweetened 01 10,00 (') The destinations are as follows : 01 Third countries, 02 Kuwait, Bahrain, Oman, Qatar, United Arab Emirates, Yemen, Hong Kong SAR and Russia, 03 South Korea, Japan, Malaysia, Thailand, Taiwan, the Philippines and Egypt, 04 All destinations except Switzerland and those of 02 and 03 .